_r_ Case 2:18-cv-13127-BWA-|\/|BN Document1-5 Filed12/10/18 Pagelof 10

EXHIBIT “A”

PCR CHECKLIST
RIGOBERTO VENTURA #701404

 

7

Case 2:18-cv-13127-BWA-I\/|BN Document 1-5 Filed 12/10/18 Page 2 of 10

ngoberto Ventura 1170 1103 MPWY!WAL-J 22"' JDC, St. 'l`nmmany Parish

Need loterpreter for this case (Spanish). Mr. Ventura does not have any of the Record at this
dme, but has informed me that his attorney was not explaining anything to blm during the
proceedin$.

QHEQKLLSL IN REVIEWIN§;‘ CASES:
'I'HINGS '[O l)OOK FOR WHEN REV[EWING CASES

§ t. Indictmcnt by grand jury for oHense punishable by dealt or life imprisonment (Ln_C.Cr.P_ Ait.
382)

§§ 2. Indidment signed by grand jury fooemm, or ird'omintion by district stamey (La_C.Cr.P. Art.
383 and 384) if pro se verbal-check # of grand jurors, watch for return in open court. ML
Vcntura believes that his sltorngy unived formal reading

_3. Error in fonn ot`technical requirement of bill of indictment (Ln.C.Cr_P. Axt\ 383 and 461 et Seq.)

___4. Unconsiitntionality ofsaibstantive define (Ln_C.Cr_P_ Art_ 872) presence
5. Presence of defendant (Ln.C.Cr.P. Art. 831)

§§ nmiigmnent
X pleading

1 jury selection: Mr. Ventura was present for the ilth1 §election, but does not have his
Record and tim he was unable to obtain them during the AmJeal. Mr. Venturn has also
informed me that there were several instances that the State and defenm counsel were at the

}_( at trial

Kjudgment rendered

l sentencing
PRELIMINARY PROCEEDINGS

_,*6. Snnity proceedings concluded (LEL C.Cr.I-‘.Art. 642) ***hezl'ing or adjudication of competency

_”__kr?. Attomey conflict of interest, [§t_a_t_e_v. Brownlng, 483 So.2d 1008, 1009 (l..o.lS\Sti)} La.C.Cr.P.
AIt_ 517_

PLEAS:

____8. Def`endant pleaded guilty (La. C.Cr.?. Ert. 553, 556, 559.)
9. Defendant properly boykinized [§tgte v,_§”gd,ojghn, 425 So.2d 750(La. 1933. citing §_@_11§_§;,_

_Rol Jackson v. Henderonn 260 Lo_ 90, 255 So.Zd 85 (19‘71)]

_10. Defendaot advised of the elements of the offense and possible penalties. LnC.Cr.P. Art. 556.1
(No Longer patent error)

Mll. Wai\rer ofright to counsel(Lu_C.Cr.P. Art. 514) FarettaRequ.irement

m 12. Waiver of tn'al by jury (La.C.Cr_P_ Art.'!BZ B) must be on the record by counselor defendant

_ 13 Proper sequestration of`juzy (Ln.C.Cr.P. Art. 791.)

___ 14.Proper_jm'y size and voting for verdict (La.C.Cr.P. Ar!_ 782 A. ) ‘*CHECK EVERY 'I'IM`E
,__,__ Capital 12 out cile

)_{ Hnrd labor 10 out of 12 **watch for discharge of alternate
_ Aliolherséouto{`G

___ 15. Verdict responsive to charge (La.C.Cr.P. A.rl. 809, 810). M[. Vgntum is unsure ij the gm w
mf_<>_rm_ed_o£_the_@non§iw;dise.

_____ 16. Verdict as to each count (Ln_C.Cr.P. Art. 819)

__ 17. Verdid as to each defendant (I..aC_Cr.P.Art. 818)

SEN'I`ENCING

_ 18. Pod triai motions filed/ aided orc. Not sure about this one.

j 19. Proper delays for sentencing (La.C.Cr.P. Art. 873}

 

-.».'l'l ` lh-..-_m=u:-_l. '

 

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-5 Filed 12/10/18 Page 3 of 10

___ 20. Sentence in court minutes (LaC.Cr.P. Art. 871A.)

_ 21. Illegal sentence (La.C.Cr.P. Art. 879, 882 )"‘Check evu'y time

__ 22. Molion for reconsideration filed

__m 23 . Motion for reconsideration denied

_ __' 24. Advised oftwo year limitation (La.C.Cr.P. Art. 930.8)

_ 25. Habitusl offender proceedings-defendant informed ofrig,ht to remain silent and have stde

prove its case [LSA-R_S. 15:529.1(D)(1).] See State v. Mil§, 613 So,?.d 1047 (La. App. 3 Cir.
1993)

a Original sentence vacated

b. “Crinle of violence" was designated as such at the time ot` ccxnmissioo (LSA-R_S. 14:13 has
been amended ntlen)

c. Non~lapse ct` prescription period established

d_ Ideoti:t`y established - certified records?

EX'I'RA CHECK

___ 26. I.f`underlying pleas challenged are they in the record
____ 27. lury charges MLlenl!.nnl§_lln§n[§jBM 10 thellll.'l_§;ha£§ll-

L`HEL`HISIIHBEUEMELLCASE§:
M ORE M§MMBLMMES

[] Organized the records m sections such as minutes, motions, pretrial motion transcripts trial
mention Distn`cf MomsYs files appeal. vcr. habeas corpus etc Mc_Yenmrahm_sntamA
,tli;e,_&ecgrd gi his case

[X] Copy and read the appeal decision to get brief understanding of the case

[X] Copy and read the crime stdute that was in effect at the time the o'ime was committed 'I`he
purpose is to compare vdiether the judge gave the jury t.he cured definition of the crime.

l`X] Copy md read the crane sentencing provision of the statute in eE`ect at the time the crime was
committed The purpose is to compare whether the imposed sentence is in compliance with the
dalulc.

[X] Copy md read the responsive verdict statute that was in elfect at the time of tria|. The purpose
is to compare whether the judge gave the jury all the responsive verdicts

§BI.ME:

[X] Read the statute for which the defendant was convicted to see it` all the elements were
proven. You must break the statute down. _Angavated ng, a jdolgion of LSA»&S.
14:42, and Sexnal Batig 12 Counta}, aviolalion ofLSA-B,S, 14:43.1.

[] Check to see `d` the crimes that defendant was convicted constitute double jeopardy

HQEHTIHCEHQNQEDEEENDANI:

[] Check to see if defendant was identified from a physical line-up. If so, wm counsel
mescat_ Did defendant had the right to ccnosel, i.e., did the right attach under Hattm§y, m the
firstjudicial proceeding and under @y, after prcliminmy hearing, arraignman iodictmcnt, or
bill of information

§QNEF¢SSIQHI

[X] Checlc to see if the defendant gave a confession or any incriminating datement. M.

Ven_tura said tim he made no staements.
Was the defendant in cudody.

_Was lhe defendant read his Mirmda rights

_Was there any indication that he may not have understood the rights
___Did the defendant request oounsel.

_Did defendant indicate that he wished to remain silent.

______Waa the defendant entitled to counsel at the time ofinterrogd_ion_

 

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-5 Filed 12/10/18 Page 4 of 10

[X} Check to see of Def`endant testified If` not, did he want to testify on his own behalf h_d_r._

Ventura has informed me that he was unable to teagy` in his own behalf He had informed his
times fhamfha_“cente_d_ts_tas_d`l_' du s_lo_.lh_i`_essuh.a_he_hadnosg_@¢u in trashl¢_bsm-

 

_DP_EI‘HN__G__SR MABDWCMMI Che€k 10 990 if them Wel`¢ any
inflammatory remarks by either the Stde or defense oounsel, M;. Ventrrra has informed me tim
he mppth that the gonecutorwas pointing at him duggr_' g the Closing A_rgument, but her almost

positive tha the prosecutor wm “name-calling:’ at gist timel but the rttomey did not object to
such

§JR_;_S_H,_E_QHQH: How many peremptory challenges were used by the prosecutrr, how many

challenges were used by the defense Mr. Ventnra was not too sure, but he thought thin the
gosecutor got more titan his rttomgy, and thd he thinks that the defense used twelve

Check the Record to ensure that there rren‘t any Batson violmiona Mnlennmm__itd`grmedm_e_tilg_
there were several “Spanish" potential jurors that had been removed l_)y the Stnte.

.TUR.Y VERDlC,'I`: Check the Record to see if` there was a unanimous verdict Also see if`the defense
counsel requested a unanimous verdict from the Court prior to deliberations Mr:_\lentu[a_

 

distinctions

CQLLI}I§E__L: Did the counsel keep in contact with the Defendant? ML_V_ep_tr_rLa_jr_rn'_t_§J.gg.

.SURY INSTRUCI'ION: Need to see the Record on this ooe. Mr. 'v'entnrais unsure as to what the Judge_
itt§tl!i£t_f!ig£j.lm-

[] Checlc to see if thejudge instructed the jury regarding the statutory crime elements in ef}`ect it
tile time the crime was committed Need to read the statute

[] Check to see if the judge instructed the jury regarding specific intent

[] Check to see if` the judge gave nl,a_ C.Cr.P. Art. 804(A)(2) reasonable doubt instruction

[] Check to see if the judge gave aCege reasonable doubt instruction

[] Check to see i.i` the judge gave a circumstantial evidence instruction', thru is, if the case dealt
with such.

[] Check to see if`thejudge gave apr-inciple instruction
[] Checlr to see ifthejudge gave aSands‘trcm instruction

 

ATI'I:MPTED SECOND DEGR.EE MURDER: NIA
[] Check to see if the judge instructed thequ on the "inflict great bodily ha'm."
SELF DEFENSE: NIA

[] Check to see whether the judge instructed the jury in cases where the victim die on 14:20

[] Check to see whether the judge instructed the jlay in case where the victim does not die on
14:19.

POSSESSION WITH THE I]\i'I'El\lT'I`O DISTRIBUTE DRUGS: NlA

[ ] Check to see whether the judge instructed thejury regarding specific intent.
[] Clreck to see if the a.d.n_ introduced a search warrant with the a$davits with it_

DISTRIBUTION OF DRUGS:N/A
[] Check to see if thejudge instmcted the jury regarding general intent rather than specific intent.

SEN'I'ENC.E:

[X] Checlc to see it`the sentence is in compliance with the datutory sentencing provision for which
the defendant was convicted Review the statute in eH`ect at the time the crime was committed

 

 

r Case 2:18-cV-13127-BWA-I\/|BN Document1-5 Filed12/10/18 Page$of 10

[X] Check to see if the defendant was given credit for time served La_ Cade Crim_ Proc. Arr_ 880,

[] Check to see ifthe defendant ms ordered to pay court cost and in default ofpayment to serve a
term ofmonths in jail;

[} Check to see if the defendant was multiple bitled, if so did he plead guilty or did he
compel the State to prove its allegdioua Ii`he piead guilty, defendant the court inform the
defendant of his right to have the Staie prove its allegatioo, the right to remain ailent, and the
consequence ofhis plead

[] Check to see if the defendant was multiple billed md the State ca'ried its burden of proof under
§tnu'.§hahau.

[] ln cases regarding the multiple bill, check to see ifthe judge qiecified what offender class he is
finding the defendant guilty ot`.

[] ln cases regarding the multiple bill, check to see if the judge vacated the original imposed
emtence.

[] Check for a Sherer violation.
[] Check for aMim violation.
[j Checl¢ for the time gap between the predicate and concurrent felony.

[] Check to see if the judge informed the defendant (written or orally) of his three year
limitation to file PCR_

[] Check to see if`defendant filed emotion to reconsider his sentence
f] Checlc to see if the defendant had counsel present at sentencing
[] Check to see ifthe counsel said anything on defendants behalf him situatiou.

A_P_EEI_\LZ
[X] Checlc to see ii`the defendant was aH`orded his right to appeal his conviction
[] Checlc to see ii`the defendant has a Slate v. Marti.n appeal file

MHMW
[] Check to see if ali claims have been properly culminated1 or whetherthe Stste Couxt was given a
fair opportunity to review t.hern. See, Disp§n§g_l,_l¢ymgh, 826 So.2d 375 (Sth Cir. 1987)

[] Check to see if atl claims were federalized in stine court petitions.

[] Check to see if the defendant raised the intended habeas claims in acoustitutional manner in
State court.

[] Check to see i.t`any ofthe claims have sprocedlu~a.l hxr. Ifso, see ifthe defendant cm show
cause and prejudice lt`he cannot, then amiscan'iage of justice claim must to litigated

[] Check to see if has ever filed habeas ccrpus before I.t` so, can he demonstrzte cause and
prejudice lfnot, then amiacan'ia,ge of justice claim must be raised

Mr. Vent.nra has never hem in trouble hetore, and he la unsure of the correct procedures
that should have been t`olowed during the t:rld. NEED 'I`O GE'I` 'I'HE 'I'RANSCRIPT ON 'I'H_’[S
ON]!'.. H.is answers have hem saneth vague or unclear as to what had actually happened
during the trial. Evm though he doesn't understand much Engtish he maynot want to discuss his
case with the Interpreter due to the nature of his charge Can find out more once we obtdn the
d'anscript..

 

 

Case 2:18-cv-13127-BWA-|\/|BN Document 1-5 Filed 12/10/18 Page 6 of 10

EXHIBIT “B”

PCR CHECKLIST
JOHN RILEY #621595

 

Case 2:18-cV-13127-BWA-I\/|BN Document 1-5 Filed 12/10/18 Page 7 of 10

John Rllg #621595 MPEY/ Cypress-l 22'* .]'DC, Wsshington Plrish

Mr. Rx'ley did not seek assistance h'om an Otl'endcr Counsd Subrtitute during the hoped because
the louisiana Appells¢e Projecl. med his Wrtt of Certiorari to the Lonistana Sopreme Conrt. Mr.
Riley isn't sure what happened prior to trid, during the trid, or after the trial.

QHE§KIJ§I_IN_REXIE}!IHQ_QA§E§=
GS OK F R N REV'I G C S
,___ 1. Indic£m¢mt by grand jury for offense punishable by death or life imprisonment (La.C.Cr.P. Art.
382). Need to f‘md out the date of offense lt`pn'or to the arnendm ent(s), need to be lndiclment

_ 2. Indidment signed by grand jury foremm, or information by district stanley (`La.C.Cr.P. Alt.
383 md 384) ifpro se verbal-check # of grand jurors watch for return in open count

3.En'or1n form oftechnieal requirement ofbill o£`indictment (La.C_ CrP. Art. 383 md 461 et seq.}
Is it m indictment Wh=m required Hmnst£snnd_MLRilsB_Billn£lo£onnatlon
_d;i. Uoconstimtionality ot` substantive statute {La_C.Cr.P. Art. 872) presence

5. Presence of defendant (Ln.C.Cr.P. A.rt. 831)
§ arraignment

Xplesding
X jury selection: ila sent fo ` i e

 

that wnsguiten bit of argument between tiie p_r:seci.ilor and defense counsel during ]'ugg
selection

§§ at trial

}_(_ judgment rendered

2{_ sentencing
PRELIMINARY PROCEEDINGS

_6. Snnity proceedings concluded (La. C.Cr.P.Art. 642) ***heiring or adjudication of competency
Need to see H`Mr. Rilgg’s attorney dlould have requested a sgity heating

____‘F. Attomey contlict of interest, [MMM 483 So.2d 1008, 1009 {La.1986)] La.C.Cr.P.
.Art. 517.

PLEAS:

HH,B. Defendant pleaded guilty (Ln C.Cr,P. trt. 553, 556, 559.)

___9. Deibndant properly boykinized [§tgt_e_y,__G_g_d_ng_i_m, 425 So.2d 750(La. 1983, citing mt
Rd Jackson v. Hmderson 250 LB. 90, 255 SO.Zd 35 (1971)]

4_10. Defendant advised of the elements of the offense and possible penalties La.C.Cr.P. Art. 556.1
(No Longer patent errcr)

_11. Waiver of right to counsel(Ln.C.Cr.P. Ait_ 514) Fm‘ettaRequirement

_ 12. Waiver of trial by jury (La.C.CrP. Art.782 B) mud be on the record by counsel or defendant

_ 13 Proper sequestration of jury (Ln_C.Cr.P. Art. 791.)

_ 14.Proper jury size and voting for verdict (Ln.C.Cr.P. Axt. 782 A. ) “CHECK EVERYTIME
Cnpital 12 out of 12

§ Hard labor 10 out of]Z **wntch for discharge of alternate

All others 6 out ofG. Mr. R,iley ig't sure ifhe had six 95 twelve jurors in his case
_"f 15. Verdict responsive to cling (La.C.Cr.P. Alt 809, 810). Mr._B.ile_y_is_unm_if_thM
__ 16. Verdict as to each count (La.C.Cr.P. Art. 819)
m 17. Verdict ss to each defendant (La. C.Cr.P.Art. 818)
SEN'I`ENCING
_ 18. Post trial motions filed / noted on. Not sure about this one.
__ 19. P!‘oper delayl for sentencing (La.C.Cr.P. Art. 873)

 

\WQCDS\ICS\b-dconslx'lcem\i"ty lhwment$\c||mts\RWh¥ JOl'll'l #611.595\th1 Jol'n d'ledc.lst.odt

 

r' Case 2:18-cV-13127-BWA-I\/|BN Document1-5 Filed12/10/18 PageSof 10

_ 20. Sentence in court minutes (LaC.Cr.P. Art_ 871 A.)

___ 21. Il]egal sentence (La C.Cr.P. A.rt. 879, 882 )**Check every time
_ 22_ Motion for reconsideration filed

q___ 23. Motion for reconsideration denied

_24_ Advised oftwo year limitation (La_C.Cr_P. Art. 930.8)

__ 25. Habitual offender proceedings»defendant informed of right to remain silent and have state
prove its case [LSA-RS. ]5:529.1(D)(1).] See §j§te_v,_l'l/HL§, 613 So.Zd 1047 (La. App. 3 Cir.
1993)

n Origioal sentence vacmed
b. “Crime ofviolence” wm designated aa such at the time of commission (LSA-R.S. 14:13 has
been amended olieu)
c. Noo-lapse of` prescription period established
d identify established - certified records?
EXTRA CHE.CK

_ 26. Ifunderly`mg pleas challenged are they in the record
____ 27- fry ch HBBB~ Mr,_l£jl_q£_iaonsiu_e_as_to_th€_llul_€hsl;s€s-

CHI€KLLSILUBEMEHINQ.QA§ES=
LLQRLIHINGS 'l'O LOOK FOR HH,EE BEY]EHLE§ §§A§E§

[] Orgnnized the records` 111 sections, such as minutes, motions, pretrial motion transcripts, trial
transcript, District Attorney‘ s tiles, mpeal pcr, habeas corpus etc. Mr,_Bile]Lhas_lmr_ob_tnmd_

[X] Copy_ and read the appeal decision to get brief understanding ol` the case
[X] Copy and read the crime sttiute that was in effect at tire time the a‘i.me was committed 'I'he
purpose is to compare whether the judge gave the jury the correct detinitioo of the crime_

[X] Copy aid read the crime sentencing provision of the statute in effect at the time the crime was
committed 'Ihe purpose is to compare whether the imposed sentence is in compliance with the
§atute.

[X] Copy md read the responsive verdict statute that was in effect at the time of trial 'I'he purpose
is to compare whether the judge give the jury all the responsive verdicts.

_CRI.M.E:

[X] Read the stshite for whidi the defendant was convicted to see if ali the elements were

proven You must break the stdute down. Scxual Battg_v of a CM¢| Under the Age ot'
'I`hirtecu a violation of LSA-KS. 14:43.2 and Indecu\t Bchtrvltt Wit.h l Juvcnilc Uodcr

 

e e ` v` ' - .
[] Checir to see if the crimes that defendant was convicted constitute double jeopardy.
IDEIMCA'HQH_QEDEEB§DARU`.

[] Check to see if defendant was identified iran a physical line-up. lt` so, wl connect
present Did defendant had the right to counsel, i.e., did the right attach under HsttM, d the
first judicial proceeding and under Kir_b$ nHer preliminary homing, mnignment, indictment, or
bill ofint"ormatioo.

.C.QNFE§SI_QN:

[X] Check to see ifthe defendant gave a confession or any incriminating statemenLMr .giley stded
that he had given a statement to the offices But me otliceg had inform ed him that d` he srl_nitted

 

hind_olhsi.ub_ls
§§ Wns the defendant in custody
X WBH the defende read his Mimlda listh N_oi_tan_mlou_this_oue_bleedhuee_thd

Rec¢rd to be surc_

§§ Wns there any indication thrd he may not have understood the rights lt gppggg m

\WE\ICS\b-dcorsla'tce€a\t\dy Dod.ltt\ents\c|l¢rrls\R\Rlle¥ John #621595\Rlle‘r Jol‘l'\ d'\eck.lst»bdt

 

Case 2:18-cv-13127-BWA-I\/|BN Document 1-5 Filed 12/10/18 Page 9 of 10

though Mr. Rilev doesn't gr_u`te understh what's aoina on with him. He doesn't even romeran

i:l`he had m Aggeal.
Did the defendant request counsel
Did defendant indicate that he wished to remain silent
Was the defendant entitled to counsel at the time of interrogation

[X] Check to see of Deferidant testified Ifnot, did he mt to testify orr his own behalf ML_legL

 

wong-five 125 years}pgoi', hci has no other cbgg cs.

OPENI`NG S'I`ATEMEN'I' AN`D CLOSI`NG ARGUMENT: Checlt to see if there were any
inflammatory remaics by either the Sta.te or defense counsel l_wpegs__::§__\;gggg_M,g__giley_
. d . lh-.

 

Check the Record to ensure tim there aren't any Batson violations Zv_lr_'. gil rey thinks tha there were
minnesjsmL-_o.uirdsnts_tha_had_b_eushnsk_lu. _tttr_§tur_\nthnut_ths..dr£eus__ssunsrl
entering

JURY VERDICI`: Checir the Record to see if there was a unanimous verdict. Also see if the defense
counsel requested aunanirnous verdict from the Court prior to cbliberati`ons. Mr_'. giley believes
hethehsd.nuummsns_vmhn,hathnssmdhn_dtsmummteesdlhnmnmrnsm.

UU]§§E_L: Did the counsel keep in contact with the Det`andant? Mg_gjjgy_ggm_ttmhe_o_nly_tjme_h_e_

saw him was in court.

MIHMOLI: Need to see the Record on this ooe. ML_B,iquis_rmana§_t_o_whgt_the_,lndge_
' sh'ucted the ' . He 'ust remembers that the Ju e took a ile to d the instructions

[] Check to see if the judge distracted the jury rega'ding the sanitary crime clemons in effect rt
tire time the crime was committed Need to read the darute.

[] Clieck to see if the judge instructed the jury regarding specific intent

[] Check to see it`the judge gave a La. C.Cr.P. Art. BM{A)(Z) reasonable doubt instructionl

[] Check to see if thejud,ge gave a Cage reasonable doubt distinction

[] Check to see if the judge gave a circumstantial evidence instruction; tim is, if the ease dealt
with such.

[] Check to see ii`thejudge gave aprinciple lst:ructi'ou.

[] Checlc to see if the judge gave associatan instruction

A'ITEMPTED SECOND DEGREE MURD.ER: N/A
{] Checlr to see if the judge instructed the jury on the "intlict great bodily ha'm."
SELF DEFE:NSE: NIA

[] Checlr to see whether thejudge instructed thejury in cases where the victim die on 14:20

[] Checit to see whether the judge instructed the jury in case where the victim does not die on
14:19.

POSSESSION WTI`H THE mTENT TO DISTR.[BUTE DRUGS: NIA

[ ] Check to see whether the judge instructed the jury regarding specific inteot.
[ ] Check to see if the a.d.a introduced a search warth with the affidavits with it.

\WS\ICS\b~dcotM\My Dooirrmts\€llu‘tlsmwi€? Jd\n #6?_1595\Rlley .'lol'l'l dredt.lst.odt

Case 2:18-cv-13127-BWA-I\/|BN Document 1-5 Filed 12/10/18 Page 10 of 10

DIS'.['RlBU'l'lON OF DRUGS: N/A
[] Check to see ifthejudge instructed the jury regarding general intent rather that specific iotent.

SMIIEPLCE:

[X} Check to see if the sentence is in compliance with the statutory sentencing provision for which
the defendant was convicted Review the strtute in effect at the time the crime was committed;

[X} Check to see if the defendant was given credith time served L¢z_ Code Crlm. Pmc. A)r. 880,
[] Check to see if the defendant was ordered to pay court coat and in deme of` payment to serve a
term of months in jail;

[] Check to see if the defendant was multiple billed, if so did he plead guilty or did he
compel the Smte to prove its allegations Ii` lie plead goilty, defendant the court inform the
defendm'il of his right to have the State prove its allegdion, the right to remain ailent, and the
consequence ofhis plead

[] Check to see ifthe defendant was multiple billed, aid the Slate caried its burden of proof under
.Sth_e_\_'._S_hemm.

{] lo cases regarding the multiple bill, check to see if the judge qaecified what oii`ender class he is
iinding the defendant guilty of.

[] In cases regarding the multiple hill, check to see if the judge vacated the original imposed
sentence

[ ] Checlc for a Sherer violation
[] Check for a Mim violation.
[] Check for the time gap between the predicate and concurrent felony_

[] Check to see if the judge infcrmed the defendant (written or orally) of his three year
limitation to tile PCR_

[] Check to see if defenth iiled a motion to reconsider his sentence
[] Check to sec if the defendant had counsel present at sentencing
[] Check to see ifthe counsel said anything on defendant's behalf wigger situation

APPEAL:
[X] Check to see if the defendant was afforded his right to appeal his conviction
[] Check to see il`the defendant has estate v. Martin appeal frie.

BEF§ LRE ELLING IN FEDERAL COURT:

[] Checic to see if all claims have been properly exhausted or whether the Stde Court was given a
fair opportunity to review them. See, Dj§;;ens_a_§l¢ynsimh, 826 So.Zd 375 (Sth Cir. 1987)

[] Check to see i.t` all claims were federalized in stde court petitions

[] Check to see if the defendant raised the intended habeas claims in a constitutional manner in
Slate court

[] Check to see ifany ofthe claims have a procedural bar If' so, see ifthe defenth cm show
muse and prejudice lf`he cannot, then amiscarriage of justice claim must to litigated

[] Check to see if has ever filed habeas corpus before lf so, can he demonstrate cause and
prejudice lt`not, then amiscarria,ge of justice claim must be raised

Need to he careful with this one. It. docm't seem that hc's quite there at thnec. A lot of
thlngs that he has told me about his trial Mhave happmed. lt appears that he‘s not
too sure ot what's going on. Flrst, Mr. Rl]ey told me that he dldn't even have a rrld, then he gave
me the Appeal Brief. Very hard to discuss his case 1with him. Could he have a mmrd keith issue
that he should have raised?

Necd to see lt we can get the transcript and go from there. Mr. Rlley ls VERY
argumentative about everything that I ink him. Mr. R.llcy had a conviction 25 years ago with a
s'mila' charge

Neecl t.o get the transcript to see ll Mr. Riley had nn “Expa‘t" witness in his case.

\\Mepcl] S\ICS\b-doonstanoem\l\'ly Documerrts\i:lht$‘\RWle¥ .'lot'ln #621595\9~"¢¥ Jol't| d'ledt.bt.odt

 

